PER CURIAM.
This matter is before us on petition of The Florida Bar to amend Article VIII of the Integration Rule relating to dues, Article IX of the Integration Rule relating to budgets and Article VIII of the By-Laws relating to dues.
The following amendments to the Integration Rule and the By-Laws proposed by The Florida Bar are approved:
Integration Rule, Article VIII, DUES:
1.On January 1, 1976, members of The Florida Bar shall pay six months dues in the amount of $37.50 as dues for the period January 1, 1976, through June 30,1976. On or before January i ef eaeh yeas? July 1, 1976 and on or before July 1 of each year thereafter, every active member of The Florida Bar shall pay annual dues to The Florida Bar in such an amount as shall be set at an annual meeting, and shall also file with the executive director a statement setting forth his business and residential addresses and any other information that may be required by the Board of Governors, provided that at no annual meeting shall the dues be fixed at more than $75.00 per annum.
2. When any member is in arrears in the payment of dues for «te month; 45 days, the executive director shall send written notice by registered or certified mail to such member at his last business address. Within 90 30 days after the posting of the notice, such member may pay his dues in full, together with a delinquency charge of $5r00 $25.00. Upon failure to make these payments within the 90 30 day period he shall become a delinquent member, entitled to none of the privileges of membership in The Florida Bar, and shall not practice law in this state. He may thereafter reinstate this membership upon petition to and approval by the Board of Governors and the payment of all fees and charges owing by him, including a reinstatement fee of $40:00 $50.00.
3. Dues shall not be payable until January Lst the dues payment date next following date of admission to The Florida Bar.
Integration Rule, Article IX, Paragraph 7 with present Paragraphs 7 through 12 to be renumbered accordingly:
7. ALTERNATIVE BUDGETS. When a dues increase is proposed by the Board of Governors subject to approval of the Court and the annual meeting, tentative and proposed budgets under the existing dues structure as well as alternative tentative and proposed budgets which shall apply if the dues increase is approved shall be prepared, considered and noticed as otherwise provided in this rule.
By-Laws, Article VIII, DUES:
SECTION 1. DUES. The annual dues provided for in Article VIII of the Integration Rule as amended shall be paid at the headquarters office on or before January Lst July 1st each year. Such annual dues shall be paid by every person admitted to practice law in *495Florida, except retired members, former members under disciplinary conviction and sentence, members adjudged insane or mentally incompetent, and members who have resigned pursuant to the provisions of Section 3 of Article II of the Integration Rule as amended. No person failing to make payment of his annual dues in compliance with Article VIII of the Integration Rule as amended shall engage in the practice of law, or be entitled to receive any of the privileges and benefits accorded to active members of The Florida Bar. Failure to receive notice or demand of payment of dues shall not relieve any person of the duty to comply with the requirements of the Integration Rule. The executive director shall issue to each member making payment of his dues an official membership card certifying that such member has paid annual dues for the current year, which membership card shall be evidence that the person named therein is an active member of The Florida Bar in good standing.
The proposal to amend Section 8, Article IX, Integration Rule of The Florida Bar, is approved to read as follows :
8. Amendment of the Budget. The Board of Governors, in their discretion from time to time, may amend the budget in order to provide funds for needed expenditures; provided, however, that the total of increases made in the items of the budget, including new items created by such amendments, shall not exceed five ten per cent of the total income of The Florida Bar for the current fiscal year as anticipated at the time of the amendment. If a proposed amendment shall cause the total of increases in items of the budget made by amendment to exceed such limitation, a hearing upon objections to any item or items therein shall be held by the Board of Governors in like manner as that provided for the proposed budget. The executive director shall publish a notice in The Florida Bar Journal or The Florida Bar News giving notice of a Board of Governors meeting to be held no earlier than the 15th day of the month succeeding the month in which the notice is published. Such notice shall contain the proposed amendment and shall advise that the proposed amendment shall become final unless written objections to any item or items therein shall be filed by members of The Florida Bar with the executive director on or before the tenth day of the month following the month of publication. If the proposed amendment is adopted by the Board of Governors in whole or in part, the amendment of the budget shall be filed with the Supreme Court within the month following the month in which the amendment is adopted.
provided, however, we construe the rule to authorize the variation of line items within the budget but not to increase the total to the extent of any deficit financing.
It is so ordered.
ROBERTS and OVERTON, JJ., SMITH, District Judge and SHOLTS, Circuit Judge, concur.
ENGLAND, J., concurs in part and dissents in part with an opinion, with which ADKINS, C. J., concurs.